MEMORANDUM OPINION
{¶ 1} On July 6, 2006, appellant, William R. Vanetta, pro se, filed a notice of appeal from a June 1, 2006 judgment of the Portage County Municipal Court, Ravenna Division, finding him guilty of speeding and ordering him to pay a $75 fine and court costs.
 {¶ 2} App.R. 4(A) states in part:
 {¶ 3} "A party shall file the notice of appeal required by App.R. 3 within thirty days of the later of entry of the judgment or order appealed * * *."
 {¶ 4} In this case, the thirtieth day for filing appellant's notice of appeal fell on Saturday, July 1, 2006. Since that day, and the following day, is a weekend day, the due date for appellant's notice of appeal was Monday, July 3, 2006. The notice of appeal was not filed until Thursday, July 6, 2006.
 {¶ 5} App.R. 5(A) states, in relevant part:
 {¶ 6} "(1) After the expiration of the thirty day period provided by App.R. 4(A) for the filing of a notice of appeal as of right, an appeal may be taken by a defendant with leave of the court to which the appeal is taken in the following classes of cases:
 {¶ 7} "(a) Criminal proceedings;
 {¶ 8} "(b) Delinquency proceedings; and
 {¶ 9} "(c) Serious youthful offender proceedings.
 {¶ 10} "(2) A motion for leave to appeal shall be filed with the court of appeals and shall set forth the reasons for the failure of the appellant to perfect an appeal as of right. * * *"
 {¶ 11} In the present case, appellant has neither complied with the thirty-day rule set forth in App.R. 4(A) nor sought leave to appeal. Thus, this court is without jurisdiction to consider this appeal. In order to appeal the trial court's decision, appellant must file a motion for delayed appeal at the same time he files a notice of appeal pursuant to App.R. 5(A).
 {¶ 12} Based upon the foregoing analysis, this appeal is hereby sua sponte dismissed as being untimely.
 {¶ 13} Appeal dismissed.
Grendell, J., O'Toole, concurs.